 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER A. REINOSO,                           No. 2:19-cv-01076 GGH P
12                        Petitioner,
13            v.                                        ORDER
14    R. NEUSCHMID,
15                        Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not filed a request to proceed in forma

19   pauperis or paid the filing fee.

20          The application attacks a conviction issued by the Los Angeles County Superior Court.

21   While both this court and the United States District Court in the district where petitioner was

22   convicted have jurisdiction, see Braden v. 30th Judicial Circuit Court, 410 U.S. 484 (1973), any

23   and all witnesses and evidence necessary for the resolution of petitioner’s application are more

24   readily available in Los Angeles County. Id. at 499 n.15; 28 U.S.C. § 2241(d).

25   ////

26   ////

27   ////

28   ////
                                                       1
 1          Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that this matter is

 2   transferred to the United States District Court for the Central District of California.

 3   Dated: June 17, 2019
                                                 /s/ Gregory G. Hollows
 4                                       UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
